ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2020-12-11_JUD_01_ME_06_FR.txt.                                                                                                 415




                        OPINION DISSIDENTE DE M. LE JUGE ROBINSON

                [Traduction]

                   Interprétation de l’expression « locaux de la mission » figurant à l’alinéa i) de
                l’article premier de la convention de Vienne sur les relations diplomatiques ––
                Amalgame fait par la majorité entre le pouvoir de l’Etat accréditaire d’objecter à
                la désignation des locaux de la mission et une obligation d’obtenir le consentement
                de cet Etat à cette désignation –– Conclusion selon laquelle l’Etat accréditaire a un
                pouvoir d’émettre une objection n’ayant pas de fondement dans la convention de
                Vienne –– Définition de l’expression « locaux de la mission » établissant un critère
                objectif –– Manquement par la France aux obligations que lui impose la convention
                de Vienne.

                   1. Je suis en désaccord avec l’ensemble des conclusions figurant au
                paragraphe 126 de l’arrêt. Les éléments soumis à la Cour démontrent que
                l’immeuble sis au 42 avenue Foch a acquis le statut de « locaux de la mis-
                sion » au sens de l’alinéa i) de l’article premier de la convention de Vienne
                sur les relations diplomatiques (­ci-après la « convention de Vienne » ou la
                « convention »). En conséquence, par ses mesures à l’égard de l’immeuble
                — entrée, perquisitions, saisie et ordonnance de confiscation ––, la France
                n’a pas respecté l’inviolabilité que confère l’article 22 de la convention à
                l’immeuble en question, en tant que « locaux de la mission ».
                   2. Dans la première partie du présent exposé, je me pencherai sur l’in-
                terprétation de la majorité selon laquelle la convention autorise un Etat
                accréditaire à objecter et à faire échec unilatéralement à la désignation
                par la Guinée équatoriale de l’immeuble sis au 42 avenue Foch comme
                « locaux de la mission ». Dans la deuxième partie, je décrirai la manière
                dont il conviendrait, à mon sens, d’interpréter la convention. Dans la
                troisième partie, j’examinerai les violations alléguées de cet instrument
                ainsi que les remèdes dus à raison de ces violations. La quatrième partie
                sera consacrée à mes conclusions générales.


                       Première partie : l’interprétation de la convention faite
                                             par la majorité

                   3. La question décisive en l’espèce est celle de savoir si l’immeuble sis
                au 42 avenue Foch a acquis le statut de « locaux de la mission » au sens de
                l’alinéa i) de l’article premier de la convention. S’il a acquis ce statut
                avant les mesures prises par la France, il y a non‑respect de l’inviolabilité
                de cet immeuble garantie par l’article 22 de la convention.
                   4. Le raisonnement de la majorité consiste à soutenir que la conven-
                tion de Vienne confère à l’Etat accréditaire le pouvoir d’objecter à la dési-
                gnation par l’Etat accréditant d’un immeuble comme « locaux de la

                                                                                                119




6 Ord_1204.indb 235                                                                                     19/01/22 08:24

                         immunités et procédures pénales (op. diss. robinson)             416

                mission » et que, puisqu’il existe dans la présente affaire des éléments
                attestant que la France a objecté en plusieurs occasions à cette désigna-
                tion par la Guinée équatoriale, l’immeuble n’a pas acquis ce statut.
                   5. L’article 22 de la convention dispose que « [l]es locaux de la mission
                sont inviolables ». L’alinéa i) de l’article premier définit lesdits locaux
                comme « [l]es bâtiments ou … parties de bâtiments et du terrain attenant
                qui, quel qu’en soit le propriétaire, sont utilisés aux fins de la mission, y
                compris la résidence du chef de la mission ». Il semble découler du raison-
                nement de la majorité que, même s’il existe des preuves claires d’activités
                diplomatiques au 42 avenue Foch, et donc de l’utilisation de cet immeuble
                aux fins de la mission, c­ elui-ci ne peut acquérir le statut de locaux de la
                mission diplomatique si la France, en tant qu’Etat accréditaire, objecte à
                ce que la Guinée équatoriale le désigne comme tel. Cette proposition va à
                rebours du sens ordinaire de l’expression « utilisé aux fins de la mission ».
                Un immeuble « utilisé aux fins de la mission » au sens de l’alinéa i) de
                l’article premier ne devrait pas se voir dénier le statut de « locaux de la
                mission », et donc l’inviolabilité, du fait de l’objection de l’Etat accrédi-
                taire. C’est mal comprendre la convention que de l’interpréter ainsi. La
                définition des locaux de la mission n’est pas soumise à une clause de
                « non-­objection » ; autrement dit, rien dans la définition ne subordonne
                son application à l’absence d’objection de la part de l’Etat accréditaire.
                   6. La France a raison de relever ce qu’elle appelle « la lettre et … l’es-
                prit essentiellement consensuels » de la convention de Vienne ; elle cite à
                cet égard l’article 2, qui dispose que « [l]’établissement de relations diplo-
                matiques entre Etats et l’envoi de missions diplomatiques permanentes se
                font par consentement mutuel ». Elle a également raison de dire que l’Etat
                accréditant est tenu d’exercer de bonne foi les droits que lui confère cet
                instrument. Je me félicite en particulier qu’elle ait déclaré que l’applica-
                tion de la convention exigeait ce qu’elle a décrit comme un « lien de
                confiance » entre les Etats accréditant et accréditaire. Cet instrument
                repose fondamentalement sur la réciprocité et l’équilibre. Hélas, l’ap-
                proche suivie par la majorité ne rend pas suffisamment compte de cette
                caractéristique de la convention.

                      Le problème posé par la conclusion figurant au paragraphe 67
                   7. Au paragraphe 67, il est dit que, « [à] la lumière de ce qui précède, la
                Cour estime que la convention de Vienne ne peut être interprétée comme
                autorisant un Etat accréditant à imposer unilatéralement son choix de
                locaux de la mission à l’Etat accréditaire lorsque ce dernier a objecté à ce
                choix ».
                   8. Le fondement juridique de cette conclusion n’est pas clair compte
                tenu des positions contradictoires avancées par la France et la majorité
                elle-même. La conclusion en question n’aurait été valable que si la majo-
                rité avait établi que l’Etat accréditaire avait le pouvoir d’objecter à la
                désignation par l’Etat accréditant d’un immeuble comme locaux de sa
                mission, condition qu’elle n’a pas respectée. Dans le présent exposé de

                                                                                          120




6 Ord_1204.indb 237                                                                              19/01/22 08:24

                          immunités et procédures pénales (op. diss. robinson)              417

                mon opinion, je ferai valoir que, tandis que l’Etat accréditant est en droit
                de désigner un immeuble comme locaux de sa mission, la majorité n’a pas
                démontré que la convention confère à l’Etat accréditaire le pouvoir d’ob-
                jecter à cette désignation.
                   9. Au paragraphe 52 de l’arrêt, la majorité cite la position de la France
                — énoncée aux paragraphes 3.3 et 3.5 de son contre-­mémoire — selon
                laquelle
                      « l’applicabilité à un immeuble particulier du régime de protection
                      prévu par la convention de Vienne est subordonnée au respect de
                      « deux conditions cumulatives », qui supposent, premièrement, que
                      l’Etat accréditaire n’objecte pas expressément à l’octroi du « statut
                      diplomatique » à l’immeuble en question et, deuxièmement, que l’im-
                      meuble soit « affecté de manière effective » aux fins de la mission
                      diplomatique ».
                Or, en plusieurs occasions, la France a affirmé non seulement que, en tant
                qu’Etat accréditaire, elle était en droit d’objecter à ce que le statut diplo-
                matique fût accordé à l’immeuble, mais aussi que l’octroi de ce statut était
                subordonné à son consentement. A titre d’exemple, au paragraphe 3.3 de
                son contre-­mémoire, celui même dont est tirée la citation qui précède, elle
                a déclaré ce qui suit :
                         « [L]a France n’a jamais consenti à octroyer le statut de local diplo-
                      matique à l’immeuble du 42, avenue Foch, lequel ne pouvait en aucun
                      cas être considéré comme étant utilisé à des fins diplomatiques lors-
                      qu’il a fait l’objet de mesures de perquisition et de saisie par les auto-
                      rités judiciaires françaises. Par conséquent, l’immeuble du 42, avenue
                      Foch n’a jamais acquis le statut de local diplomatique et la France n’a
                      pas pu méconnaître les obligations lui incombant en application de la
                      convention de Vienne sur les relations diplomatiques. »
                Au paragraphe 3.9 de son contre-­mémoire, la France a encore précisé
                expressément que son consentement était requis aux fins de la désignation
                des « locaux de la mission » :
                         « Ainsi, conformément à la lettre et à l’esprit essentiellement
                      consensuels de la convention de Vienne, les locaux que l’Etat accré-
                      ditant souhaite utiliser aux fins de sa mission diplomatique ne
                      peuvent l’être que lorsque l’Etat accréditaire y consent, a fortiori ne
                      s’y oppose pas expressément, à la suite de la notification réalisée par
                      l’Etat accréditant. »
                   10. Il existe deux autres facteurs touchant à l’assise juridique et, par-
                tant, à la validité de la conclusion tirée par la majorité au paragraphe 67.
                Premièrement, il est évident que l’argumentation de la Guinée équatoriale
                vise à répondre à l’affirmation de la France consistant non pas à revendi-
                quer un droit d’objecter à la désignation de l’immeuble comme locaux de
                la mission, mais à subordonner une telle désignation à son consentement.
                Le paragraphe 47 de l’arrêt renvoie ainsi au fait que la Guinée équatoriale

                                                                                            121




6 Ord_1204.indb 239                                                                                19/01/22 08:24

                          immunités et procédures pénales (op. diss. robinson)              418

                reconnaît que « plusieurs Etats subordonnent la désignation des locaux de
                missions diplomatiques sur leur territoire à quelque forme de consente-
                 ment » ; au paragraphe 44, relativement à la question de savoir si l’octroi
                 du statut de locaux diplomatiques est subordonné à un quelconque
                 consentement exprès ou implicite de l’Etat accréditaire, il est fait réfé-
                 rence à l’argument de la Guinée équatoriale selon lequel, à chaque fois
                 qu’« ils ont jugé nécessaire de soumettre un acte de l’Etat accréditant au
                 consentement de l’Etat accréditaire, les rédacteurs de la convention ont
                 veillé à ce que c­ elle-ci soit explicite à cet égard » ; au même paragraphe de
                 l’arrêt, la majorité cite l’argument de la Guinée équatoriale renvoyant à
                 plusieurs dispositions de la convention qui n’exigent pas le consentement
                 de l’Etat accréditaire.
                    11. Deuxièmement, il est tout aussi clair que l’arrêt l­ui-même repose
                fondamentalement sur l’idée que le consentement de l’Etat accréditaire
                est requis aux fins de la désignation d’un immeuble comme locaux de la
                mission. Tous les exemples de pratique étatique énoncés au paragraphe 69
                illustrent ainsi des cas dans lesquels, comme il est précisé dans l’arrêt
                ­lui-même, l’« accord préalable » de l’Etat accréditaire est nécessaire pour
                 qu’un immeuble puisse être désigné comme locaux de la mission. A l’évi-
                 dence, le mot « accord » est synonyme de « consentement ». Selon la majo-
                 rité, l’Allemagne exige l’accord préalable de son ministère fédéral des
                 affaires étrangères et le Brésil, l’autorisation préalable de son ministère
                 des affaires étrangères ; exiger l’accord ou l’autorisation préalable revient
                 à exiger le consentement de l’Etat accréditaire. En outre, nombre des
                 Etats dont la France a invoqué la pratique dans son contre-­mémoire sou-
                 mettent expressément à leur consentement la désignation d’un immeuble
                 comme locaux de la mission ; voir, par exemple, le renvoi à la pratique du
                 Royaume-Uni, du Canada, de la République tchèque ou de la Turquie au
                 paragraphe 3.18 du contre-­mémoire du défendeur. Le paragraphe 72 de
                 l’arrêt contient un exemple caractéristique de la confusion faite par la
                 majorité entre l’exigence du consentement et le pouvoir d’objection de
                 l’Etat accréditaire. Les deux dernières phrases se lisent comme suit :
                         « Certains Etats accréditaires peuvent énoncer à l’avance, par leur
                      législation ou par des lignes directrices officielles, les modalités selon
                      lesquelles leur accord peut être donné, tandis que d’autres peuvent
                      opter pour une réponse au cas par cas. Ce choix proprement dit n’a
                      aucune incidence sur le pouvoir de l’Etat accréditaire d’émettre une
                      objection. »
                « Accord » a la même signification que « consentement ». La majorité s’est
                fourvoyée ici en faisant un amalgame entre une obligation d’obtenir le
                consentement de l’Etat accréditaire et le pouvoir de cet Etat d’émettre une
                objection, c’est-à-dire entre deux régimes totalement distincts ; en d’autres
                termes, elle a employé sans établir de distinction les deux notions pour-
                tant différentes que sont le consentement et l’objection.
                   12. En raison des diverses références faites par l’une et l’autre des Par-
                ties, ainsi que dans l’arrêt ­lui-même, à l’obligation d’obtenir le consente-

                                                                                            122




6 Ord_1204.indb 241                                                                                19/01/22 08:24

                         immunités et procédures pénales (op. diss. robinson)               419

                ment de l’Etat accréditaire à la désignation d’un immeuble comme locaux
                de la mission et au droit de cet Etat d’objecter à une telle désignation par
                l’Etat accréditant, il est impossible de déterminer les raisons pour les-
                quelles la majorité s’est concentrée sur le droit d’objection au para-
                graphe 67. La majorité n’explique pas pourquoi elle n’a pas décidé de
                faire sien le critère que la France a avancé en plusieurs occasions comme
                étant celui à appliquer, à savoir que son consentement serait requis pour
                la désignation par un Etat accréditant d’un immeuble comme locaux de
                sa mission. En fait, au cours de la procédure orale, la France a déclaré
                qu’il « exist[ait] bel et bien une pratique française d’agrément général
                tacite ».
                   13. Sur le plan juridique, il y a une différence importante entre un
                régime subordonnant la désignation d’un immeuble comme locaux de la
                mission au consentement de l’Etat accréditaire et un régime conférant à cet
                Etat accréditaire un pouvoir d’objecter à une telle désignation. Il est erroné
                d’assimiler le pouvoir d’objection de l’Etat accréditaire à une obligation
                d’obtenir son consentement. Si l’Etat accréditaire a le pouvoir d’objecter à
                la désignation par l’Etat accréditant d’un immeuble comme locaux de sa
                mission, le second peut procéder à la désignation tant que le premier n’a
                pas exercé ledit pouvoir ; en revanche, si la désignation par l’Etat accrédi-
                tant d’un immeuble comme locaux de sa mission est soumise au consente-
                ment de l’Etat accréditaire, le premier est totalement empêché de désigner
                cet immeuble avant d’avoir obtenu le consentement du second.
                   14. La convention emploie les deux notions séparément, et non de
                manière interchangeable. A titre d’exemple, aux termes du paragraphe 1
                de son article 4, « [l]’Etat accréditant doit s’assurer que la personne qu’il
                envisage d’accréditer comme chef de la mission auprès de l’Etat accrédi-
                taire a reçu l’agrément de cet Etat ». Ainsi, l’Etat accréditant est totale-
                ment empêché de désigner une personne comme chef de sa mission avant
                que l’Etat accréditaire ait donné son consentement. A l’inverse, aux
                termes de l’article 6 de la convention, « [p]lusieurs Etats peuvent accrédi-
                ter la même personne en qualité de chef de mission auprès d’un autre
                Etat, à moins que l’Etat accréditaire ne s’y oppose ». Plusieurs Etats ont
                donc la possibilité de procéder à l’accréditation auprès d’un autre Etat
                d’une seule et même personne comme chef de mission, qui demeure ainsi
                accréditée pourvu et tant que l’Etat accréditaire n’objecte pas. Ces deux
                articles illustrent la différence entre les deux régimes et le soin pris par les
                rédacteurs de la convention de les employer dans le bon contexte. Le
                régime exigeant le consentement de l’Etat accréditaire protège de manière
                plus rigoureuse les intérêts de cet Etat que celui qui lui confère le pouvoir
                d’objecter à une mesure de l’Etat accréditant. A l’évidence, la convention
                attache à l’accréditation du chef de mission auprès de l’Etat accréditaire
                de plus lourdes conséquences pour les intérêts de cet Etat, dans sa relation
                avec l’Etat accréditant, qu’à l’accréditation d’une même personne par
                deux Etats auprès d’un troisième. En conséquence, si la première accrédi-
                tation ne peut se faire sans le consentement de l’Etat accréditaire, ­celui-ci
                n’a que le pouvoir d’objecter à la seconde.

                                                                                            123




6 Ord_1204.indb 243                                                                                19/01/22 08:24

                           immunités et procédures pénales (op. diss. robinson)                420

                   15. La convention renferme sept dispositions subordonnant au consen-
                tement de l’Etat accréditaire une mesure prise par l’Etat accréditant : le
                paragraphe 1 de l’article 4, la deuxième phrase de l’article 7, le para-
                graphe 2 de l’article 8, l’article 12, le paragraphe 2 de l’article 19, le para-
                graphe 1 de l’article 27 et l’article 46 de la convention ; deux autres
                dispositions confèrent à l’Etat accréditaire le pouvoir d’objecter à une
                mesure prise par l’Etat accréditant : le paragraphe 1 de l’article 5 et l’ar-
                ticle 6. Le paragraphe 1 de l’article 22 de la convention est un très bon
                exemple du soin mis, dans la convention, à distinguer les deux notions
                différentes que sont le consentement et l’objection. Il prévoit que « [l]es
                locaux de la mission sont inviolables [et qu’i]l n’est pas permis aux agents
                de l’Etat accréditaire d’y pénétrer, sauf avec le consentement du chef de la
                mission ». Ici, compte tenu de la très haute importance attachée à l’invio-
                labilité des locaux de la mission — l’objet même de la présente affaire —,
                la convention emploie la notion plus rigoureuse du consentement de
                l’Etat accréditant. Les intérêts de ­celui-ci n’auraient pas été respectés s’il
                avait été dit dans cette disposition qu’il était permis aux agents de l’Etat
                accréditaire de pénétrer dans les locaux, sauf objection du chef de la mis-
                sion de l’Etat accréditant.
                   16. A la lumière de l’analyse qui précède, l’amalgame fait par la majo-
                rité entre les deux notions — l’obligation d’obtenir le consentement de
                l’Etat accréditaire à la désignation par l’Etat accréditant d’un immeuble
                comme locaux de sa mission et le pouvoir de l’Etat accréditaire d’objecter
                à une telle désignation — constitue une grave erreur de droit. Le fait que
                la majorité n’ait pas expliqué, au paragraphe 67 de l’arrêt, pourquoi elle
                s’est concentrée sur un régime conférant à l’Etat accréditaire le pouvoir
                d’objecter à la désignation par l’Etat accréditant d’un immeuble comme
                locaux de sa mission traduit une approche irrationnelle et d’autant plus
                déroutante que, dans son raisonnement, la majorité s’appuie sur une pra-
                tique étatique qui consiste à exiger le consentement de l’Etat accréditaire
                à la désignation d’un immeuble comme locaux de la mission, et non à
                conférer à c­ elui-ci le pouvoir d’objecter à cette désignation (voir l’analyse
                figurant aux paragraphes 30 à 37 ­ci-après).

                      Les failles de l’interprétation de la convention faite par la majorité
                   17. La majorité a présenté trois fondements à l’appui de la conclusion
                tirée au paragraphe 67 de l’arrêt, à savoir que « la convention de Vienne
                ne peut être interprétée comme autorisant un Etat accréditant à imposer
                unilatéralement son choix de locaux de la mission à l’Etat accréditaire
                lorsque ce dernier a objecté à ce choix ».
                   18. Le premier fondement est énoncé au paragraphe 63 de l’arrêt. L’ar-
                ticle 2 de la convention dispose que « [l]’établissement de relations diplo-
                matiques entre Etats et l’envoi de missions diplomatiques permanentes se
                font par consentement mutuel ». La majorité conclut que l’article 2 est
                incompatible avec « une interprétation de la convention selon laquelle un
                immeuble pourrait acquérir le statut de locaux de la mission sur la base

                                                                                               124




6 Ord_1204.indb 245                                                                                  19/01/22 08:24

                         immunités et procédures pénales (op. diss. robinson)               421

                de la désignation unilatérale de l’Etat accréditant et ce, en dépit de l’ob-
                jection expresse de l’Etat accréditaire ». Cette conclusion appelle une
                explication car, en dépit de l’existence de l’article 2, la convention permet
                aux Etats accréditant et accréditaire d’agir unilatéralement en ce qui
                concerne certaines questions, même en cas d’objection. Pour ne donner
                que deux exemples, en vertu de l’article 20 de la convention, la mission de
                l’Etat accréditant et son chef ont le droit de placer le drapeau et l’em-
                blème de cet Etat sur les locaux de la mission ; en vertu de l’article 9,
                l’Etat accréditaire a le pouvoir de déclarer persona non grata un membre
                de la mission. Dans ces deux articles, l’exigence du consentement mutuel
                des Etats accréditant et accréditaire aux fins de l’établissement de rela-
                tions diplomatiques et le droit qu’ont l’un et l’autre d’agir unilatéralement
                dans certaines situations ne s’excluent pas mutuellement.
                   19. Le deuxième fondement est énoncé aux paragraphes 64 et 65 de
                l’arrêt. La majorité affirme que, si l’Etat accréditaire tient de l’article 9 de
                la convention le pouvoir de déclarer personae non gratae des membres
                d’une mission diplomatique, il n’existe cependant pas de mécanisme ana-
                logue pour les locaux de la mission ; en conséquence, elle soutient que, s’il
                n’avait pas le pouvoir d’objecter à la désignation par l’Etat accréditant
                des locaux de la mission, l’Etat accréditaire devrait faire un choix radical
                entre octroyer une protection aux locaux ou rompre ses relations diplo-
                matiques avec l’Etat accréditant. S’il n’existe pas, pour les locaux de la
                mission, de disposition correspondant à celle qui confère à l’Etat accrédi-
                taire le pouvoir de déclarer persona non grata un membre d’une mission,
                c’est parce que la notion de persona non grata a trait à des personnes et
                non à des biens. Un Etat accréditaire serait toutefois parfaitement en
                mesure, sans rompre les relations diplomatiques, de déclarer personae non
                gratae certains membres de la mission de l’Etat accréditant et, ainsi,
                d’empêcher de fait cette dernière de fonctionner.
                   20. Le troisième fondement est énoncé au paragraphe 66 de l’arrêt, qui
                traite du préambule de la convention.
                   21. Dans la présente affaire, la majorité a procédé à une interprétation
                extraordinaire du préambule de la convention. Le préambule fait partie
                du contexte aux fins de l’interprétation d’un traité et apporte souvent un
                précieux éclairage dans le cadre de la lecture et de l’application de l’ins-
                trument en question. En l’espèce, la majorité a toutefois forcé l’interpré-
                tation du préambule afin de la faire cadrer — non sans mal — avec sa
                conclusion.
                   22. Le deuxième alinéa du préambule mentionne comme des facteurs
                ayant motivé la conclusion de la convention trois buts et principes de la
                Charte des Nations Unies : l’égalité souveraine des Etats, le maintien de la
                paix et de la sécurité internationales, ainsi que le développement de rela-
                tions amicales entre les nations. Ces trois buts et principes reflètent non
                seulement des règles du droit international coutumier mais aussi des normes
                de jus cogens. Tous trois revêtent une importance fondamentale aux fins de
                l’interprétation et de l’application de la convention. Pourtant, tout au long
                de son analyse, la majorité ne se réfère qu’au développement de relations

                                                                                            125




6 Ord_1204.indb 247                                                                                19/01/22 08:24

                         immunités et procédures pénales (op. diss. robinson)               422

                amicales entre les nations. La convention a été adoptée en 1961, à une
                époque où nombre de colonies accédaient à l’indépendance. Pour cette rai-
                son, il est surprenant que la majorité n’ait pas cru bon de faire allusion au
                principe de l’égalité souveraine des Etats dans le cadre de son interprétation
                de la convention, pour laquelle ce principe était tout aussi important que le
                but consistant à favoriser des relations d’amitié entre les pays. Il s’agit d’un
                principe qui peut faire obstacle aux comportements des Etats accréditant
                ou accréditaire susceptibles de compromettre le droit de l’autre partie à
                l’égalité de traitement sur la base de sa souveraineté. De même, il ne faut
                pas perdre de vue le renvoi à l’objectif du maintien de la paix et de la sécu-
                rité internationales, la rupture des relations diplomatiques entre des Etats
                accréditant et accréditaire pouvant avoir une incidence négative à cet égard.
                   23. Selon la majorité, le préambule précise que la convention a pour
                objectif de « contribuer à favoriser les relations d’amitié entre les pays ». Il
                faut toutefois également entendre par là que, pour le développement de
                relations d’amitié entre les pays, la convention doit être interprétée et
                appliquée en tenant compte du principe de l’égalité souveraine des Etats et
                du but consistant à maintenir la paix et la sécurité internationales. La
                majorité interprète ensuite le préambule comme signifiant que l’objectif du
                développement de relations d’amitié « d[oi]t être atteint par l’octroi aux
                Etats accréditants et à leurs représentants d’importants privilèges et immu-
                nités ». Mais il ne s’agit pas là d’une bonne interprétation du préambule,
                qui reflète simplement le fait que, dans l’esprit des auteurs de la conven-
                tion, l’adoption de ­celle-ci contribuerait à favoriser des relations d’amitié
                entre les pays. L’interprétation de la majorité relève de l’hyperbole.
                   24. La majorité se sert à tort du préambule pour fonder la distinction
                qu’elle établit entre les « importants privilèges » des Etats accréditants et
                les « obligations lourdes » imposées par la convention aux Etats accrédi-
                taires (paragraphe 66 de l’arrêt). Ici, son but est évident : elle entend bros-
                ser un tableau de la convention dépeignant l’Etat accréditaire comme
                étant à tel point surchargé d’obligations que, de manière compréhensible,
                cet instrument lui conférerait le pouvoir d’objecter à la désignation par
                l’Etat accréditant des locaux de sa mission. Cette interprétation est artifi-
                cielle et constitue une invention qu’aucun des 53 articles de la convention
                de Vienne ne saurait fonder.
                   25. La majorité a perdu de vue un élément très important dans l’équi-
                libre que la convention vise à établir entre les intérêts des Etats accrédi-
                tant et accréditaire. Tandis que le paragraphe 1 de l’article 47 dispose que
                « l’Etat accréditaire ne fera pas de discrimination entre les Etats », l’ali-
                néa a) du paragraphe 2 du même article 47 exempte un comportement
                qui serait autrement considéré comme discriminatoire, à savoir le fait
                pour l’Etat accréditaire d’appliquer « restrictivement l’une des disposi-
                tions de la … convention parce qu’elle est ainsi appliquée à sa mission
                dans l’Etat accréditant ». Cette capacité de rétorsion — que la convention
                n’accorde pas à l’Etat accréditant — allège considérablement ce que la
                majorité appelle les « obligations lourdes » imposées par cet instrument
                aux Etats accréditaires.

                                                                                            126




6 Ord_1204.indb 249                                                                                19/01/22 08:24

                         immunités et procédures pénales (op. diss. robinson)             423

                   26. Plus stupéfiant encore, la majorité laisse entendre que le fait que le
                préambule reconnaisse le principe selon lequel les privilèges et immunités
                doivent servir l’intérêt de la fonction, et non un but personnel et privé, est
                compréhensible compte tenu des « obligations lourdes » qu’impose aux
                Etats accréditaires le régime d’inviolabilité prévu par la convention. Ce
                principe s’explique mieux par l’ancrage de cet instrument dans les trois
                buts et principes fondamentaux de la Charte énoncés au deuxième alinéa
                du préambule. Il semble plus judicieux de considérer que le préambule
                prévoit une convention dont la portée s’étend a­ u-delà des relations bilaté-
                rales entre les Etats accréditant et accréditaire, au profit d’un but plus
                large, mondial et communautaire, dicté par les trois buts et principes sus-
                mentionnés. Pour parler sans ambages, l’argument de la majorité peut se
                résumer ainsi : sur la base du préambule, les « importants privilèges »
                accordés à l’Etat accréditant se soldent par des « obligations lourdes »
                pour l’Etat accréditaire. S’il est indéniable que la convention vise à établir
                un équilibre entre les droits et intérêts des Etats accréditant et accrédi-
                taire, l’interprétation de son préambule faite par la majorité semble toute-
                fois réduire cet instrument à un simple arrangement transactionnel
                dans le cadre duquel tout est déterminé par la logique du « donnant-­
                donnant » et des contreparties. Pareille interprétation éloigne la conven-
                tion de tout idéal dépassant les intérêts étriqués des Etats accréditant et
                accréditaire.
                   27. La conclusion très lourde de conséquences de la majorité, qui
                touche au cœur même de l’affaire, repose essentiellement sur cette analyse
                du préambule puisque, comme il a déjà été relevé, la majorité ne trouve
                aucun appui dans son analyse des articles 2, 4, 7, 9 et 39 de la convention.
                Or, si cette conclusion est correcte, il est aussi permis de soutenir que,
                compte tenu de l’équilibre que cet instrument vise à ménager entre les
                intérêts respectifs des Etats accréditant et accréditaire, l’on ne saurait l’in-
                terpréter comme autorisant l’Etat accréditaire à décider unilatéralement
                qu’un immeuble qui a été utilisé aux fins de la mission et désigné comme
                tel par l’Etat accréditant n’a pas le statut de locaux de la mission. Cette
                conclusion est renforcée par le fait que le préambule impose de tenir
                compte de l’objet et du but consistant à favoriser des relations d’amitié,
                dans le respect du principe de l’égalité souveraine des Etats et dans l’inté-
                rêt du maintien de la paix et de la sécurité internationales.
                   28. Si elle cite certaines dispositions qui montrent comment la conven-
                tion vise à établir un équilibre entre les intérêts respectifs des Etats accré-
                ditant et accréditaire, la majorité ne tient pas compte du fait qu’interpréter
                cet instrument comme conférant à l’Etat accréditaire le pouvoir de faire
                échec unilatéralement au choix par l’Etat accréditant d’un immeuble
                comme locaux de la mission compromet gravement cet équilibre. La rai-
                son en est que cet équilibre est censé refléter l’obligation d’interpréter et
                d’appliquer la convention en tenant dûment compte des trois buts et prin-
                cipes énoncés dans le préambule.
                   29. En résumé, le raisonnement de la majorité n’étaye pas la conclu-
                sion que ­celle-ci tire au paragraphe 67 de l’arrêt.

                                                                                           127




6 Ord_1204.indb 251                                                                                19/01/22 08:24

                         immunités et procédures pénales (op. diss. robinson)               424

                             L’examen par la majorité de la pratique des Etats
                   30. L’aspect peut-être le plus surprenant du raisonnement de la majo-
                rité se trouve au paragraphe 69 de l’arrêt, où il est fait référence à la pra-
                tique consistant, pour « un certain nombre d’Etats accréditaires, tous
                parties à la convention de Vienne, [à] impose[r] expressément aux Etats
                accréditants d’obtenir leur accord préalable pour acquérir et utiliser des
                locaux à des fins diplomatiques ». Cette pratique est citée à l’appui de la
                conclusion voulant que l’Etat accréditaire ait le pouvoir d’objecter à la
                désignation par l’Etat accréditant des locaux de sa mission. A cet égard,
                l’on peut formuler les observations c­ i-après.
                   31. Premièrement, il existe un conflit manifeste entre la première phrase
                du paragraphe 69 de l’arrêt (« La pratique étatique vient de surcroît étayer
                cette conclusion ») et la dernière du paragraphe 68 de l’arrêt (« Cela n’indique
                pas pour autant que l’Etat accréditaire ne puisse objecter à l’affectation, par
                l’Etat accréditant, d’un immeuble à sa mission diplomatique, empêchant par
                son objection l’immeuble en question d’acquérir le statut de « locaux de la
                mission » »). Ce conflit tient à ce que la pratique étatique invoquée est sans
                rapport avec la question de savoir si l’Etat accréditaire peut objecter à l’af-
                fectation par l’Etat accréditant d’un immeuble comme locaux de sa mission ;
                cette pratique étaye au contraire la conclusion selon laquelle l’accord ou
                l’autorisation préalable, en d’autres termes le consentement de l’Etat accré-
                ditaire, est nécessaire aux fins de la désignation des locaux de la mission. Là
                encore, la majorité a fait l’amalgame entre le régime qui confère à l’Etat
                accréditaire le pouvoir d’objecter à la désignation des locaux de la mission et
                celui qui subordonne au consentement de cet Etat la désignation des locaux
                de la mission. La majorité semble partir du principe que, si la désignation
                d’un immeuble comme locaux de la mission est soumise au consentement de
                l’Etat accréditaire, ­celui-ci peut logiquement objecter à cette désignation. Ce
                raisonnement ne serait toutefois pas correct car le choix entre le régime du
                consentement et le régime de l’objection ne dépend pas de la logique ; il
                dépend de ce qu’exige la convention à la lumière du contexte particulier et
                de la distinction qu’elle établit elle-même entre ces deux régimes très distincts
                — s’agissant de cette distinction, voir l’analyse faite c­i-­dessus, aux para-
                graphes 13 à 16. (A titre incident, l’on notera que la référence au Diplomatic
                Immunities and Privileges Act sud‑africain de 2001 n’est pas utile, puisque la
                citation n’indique pas que cette loi subordonne un transfert au consentement
                préalable de l’Afrique du Sud, en tant qu’Etat accréditaire.)
                   32. Deuxièmement, la pratique étatique citée n’a pas valeur de règle de
                droit international coutumier ; si tel était le cas, cela aurait certainement
                été indiqué. La majorité n’affirme donc pas qu’il s’agit d’une pratique
                générale et suffisamment répandue, ni que les Etats accréditants ou accré-
                ditaires qui la suivent le font parce qu’ils estiment y être juridiquement
                tenus.
                   33. Troisièmement, tout au plus cette pratique pourrait-elle peut-être être
                considérée comme dénotant l’acquiescement des Etats accréditants qui s’y
                conforment à une obligation d’obtenir le consentement des Etats accrédi-

                                                                                             128




6 Ord_1204.indb 253                                                                                 19/01/22 08:24

                         immunités et procédures pénales (op. diss. robinson)                425

                taires ; à ce titre, elle n’aurait une pertinence juridique que pour les Etats
                ayant ainsi acquiescé ; autrement dit, ladite pratique ne reflétant pas le droit
                international coutumier, elle ne serait pas opposable aux Etats autres que
                ceux qui la suivent.
                   34. Quatrièmement, dans la mesure où certains Etats accréditaires
                adoptent une législation exigeant leur consentement, il convient de noter
                que la France ne compte pas au nombre de ces Etats. En l’absence d’une
                telle législation, la Guinée équatoriale n’avait pas tort de faire valoir que la
                France était tenue de lui notifier ce qu’elle appelait sa « pratique … d’agré-
                ment général tacite » ; à défaut de notification, comment la demanderesse
                ou tout autre Etat accréditant pourraient-ils avoir connaissance de ce
                régime d’agrément tacite ? Etant donné que la pratique étatique exigeant le
                consentement de l’Etat accréditaire à la désignation des locaux de la mis-
                sion ne reflète pas une règle de droit international coutumier ni ne consti-
                tue une pratique ultérieurement suivie au sens de l’alinéa b) du paragraphe 3
                de l’article 31 de la convention de Vienne sur le droit des traités, il est dif-
                ficile de comprendre comment un Etat accréditant qui n’a été ni avisé ni
                consulté pourrait être lié par cette pratique. La majorité affirme que,
                puisqu’elle a le droit d’émettre une objection, la France a également celui
                de déterminer les modalités d’une telle objection. Elle n’a toutefois pas
                établi que la convention confère à l’Etat accréditaire ce pouvoir d’objecter.
                   35. Cinquièmement, il ne suffit pas de dire, comme le fait la majorité,
                que la pratique n’établit pas nécessairement l’accord des parties au sens de
                l’alinéa b) du paragraphe 3 de l’article 31 de la convention de Vienne sur
                le droit des traités ; le fait est que, en réalité, la pratique est loin de satis-
                faire aux exigences de cette disposition.
                   36. Sixièmement, le plus remarquable dans le raisonnement suivi en ce
                qui concerne cette pratique étatique est que la majorité considère que la
                pratique exigeant que l’Etat accréditaire consente à ce qu’un immeuble
                acquière le statut de locaux de la mission et l’absence de toute objection à
                cet égard constituent des « facteurs qui vont à l’encontre de la conclusion
                selon laquelle l’Etat accréditant aurait le droit au titre de la convention de
                Vienne de désigner unilatéralement les locaux de sa mission diplomatique ».
                Une pratique qui n’a que peu sinon aucune valeur juridique ne saurait être
                invoquée pour faire échec au droit que l’Etat accréditant pourrait tenir de
                la convention de désigner un immeuble comme locaux de sa mission dans
                des circonstances où l’immeuble en question satisfait à l’exigence de cet
                instrument selon laquelle il doit être « utilisé aux fins de la mission ». En
                tout état de cause, l’on ne voit pas clairement qui, selon la majorité, serait
                censé objecter à cette pratique. Comme il a déjà été indiqué, cette dernière
                pourrait peut-être dénoter tout au plus un acquiescement de la part des
                Etats qui la suivent, c’est-à-dire l’Etat accréditaire et un Etat accréditant
                particulier. Cet effet limité et contestable de la pratique ne saurait avoir
                d’incidence sur un Etat qui ne s’y conforme pas, que ce soit en qualité
                d’Etat accréditaire ou d’Etat accréditant. Comment la majorité peut-elle
                attendre d’un Etat qui ne suit pas cette pratique et qui n’en a très probable-
                ment même pas connaissance qu’il émette une objection ?

                                                                                              129




6 Ord_1204.indb 255                                                                                  19/01/22 08:24

                         immunités et procédures pénales (op. diss. robinson)              426

                   37. Selon la Guinée équatoriale, lorsque le consentement de l’Etat
                accréditaire est requis, comme à l’article 12 de la convention, ­celle-ci le
                spécifie expressément ; il s’ensuit que lorsqu’elle ne le précise pas, comme
                dans le cas de la désignation des locaux de la mission, le consentement de
                l’Etat accréditaire n’est pas nécessaire. La majorité rejette cette interpréta-
                tion a contrario. D’aucuns manifestent malheureusement une certaine réti-
                cence à recourir à un tel raisonnement dans le domaine de l’interprétation
                des traités, ce qui est fâcheux puisque des outils d’interprétation tels que le
                principe de l’effet utile, ou ut res magis valeat quam pereat, et le raisonne-
                ment a contrario sont admis comme des aides utiles en la matière. Dans les
                circonstances de la présente affaire, le raisonnement a contrario de la Gui-
                née équatoriale est conforme à l’objet et au but de la convention, qui
                consistent à favoriser des relations d’amitié entre les pays, dans le respect
                du principe de l’égalité souveraine des Etats et dans l’intérêt du maintien
                de la paix et de la sécurité internationales. Le fait d’interpréter la conven-
                tion comme autorisant l’Etat accréditaire à objecter et à faire échec unila-
                téralement à la désignation par l’Etat accréditant d’un immeuble en tant
                que locaux de sa mission serait incompatible avec la réalisation de ce but,
                puisque cela mettrait en péril l’équilibre que la convention vise à établir
                dans les relations entre les Etats accréditant et accréditaire.


                      Deuxième partie : la juste interprétation de la convention

                   38. Bien que la majorité ait examiné le sens de l’expression « locaux de
                la mission » employée à l’alinéa i) de l’article premier de la convention, la
                conclusion à laquelle elle est parvenue au paragraphe 67 de l’arrêt est
                principalement motivée non pas par la définition des locaux de la mission
                donnée sous cet alinéa, mais par son point de vue selon lequel la conven-
                tion ne permet pas à la Guinée équatoriale de désigner l’immeuble comme
                « locaux de la mission » si la France, en tant qu’Etat accréditaire, objecte
                à cette désignation. En optant pour cette approche, la majorité traite la
                définition des « locaux de la mission » comme si elle était quasiment super-
                flue. Ce qu’impose la convention de Vienne sur le droit des traités, c’est
                d’interpréter l’expression « utilisé aux fins de la mission » conformément à
                son sens ordinaire, dans son contexte et à la lumière de l’objet et du but
                de la convention de Vienne sur les relations diplomatiques.
                   39. S’agissant du sens ordinaire de l’expression « utilisé aux fins de la
                mission » (« used for the purposes of the mission »), l’on peut se référer à la
                définition du verbe « use » donnée dans le Concise Oxford Dictionary
                (7e édition), à savoir « cause to act or serve a purpose » (« utiliser » étant
                défini dans le Grand Robert de la langue française comme « [r]endre utile,
                faire servir à une fin précise »). Il semblerait donc que, pour pouvoir
                considérer un immeuble comme les « locaux de la mission », il faille dispo-
                ser d’éléments attestant que cet immeuble a servi aux fins d’une mission.
                Nous recherchons par conséquent des preuves que les fonctions d’une
                mission diplomatique y ont été exécutées ; ces fonctions sont décrites de

                                                                                           130




6 Ord_1204.indb 257                                                                               19/01/22 08:24

                               immunités et procédures pénales (op. diss. robinson)         427

                manière non exhaustive à l’article 3 de la convention de Vienne. En outre,
                le sens ordinaire de l’expression « utilisé aux fins de la mission » doit être
                interprété dans le contexte dans lequel c­ elle-ci est employée et à la lumière
                de l’objet et du but de la convention.
                   40. Le 4 octobre 2011, la Guinée équatoriale a adressé à la France une
                note verbale précisant qu’elle « dispos[ait] depuis plusieurs années d’un
                immeuble situé au 42 avenue Foch, Paris XVIème[,] qu’elle utilis[ait] pour
                l’accomplissement des fonctions de sa Mission Diplomatique sans qu’elle
                ne l’[eû]t formalisé expressément auprès de[s] services [français] jusqu’à ce
                jour ».
                   41. La France a affirmé que l’immeuble ne pouvait être considéré
                comme les locaux de la mission qu’après son affectation effective,
                soit après que l’Etat accréditant eut terminé d’y emménager. La Guinée
                équatoriale a raison de répondre que, suivant cette approche, la France,
                l’Etat accréditaire, pourrait pénétrer dans l’immeuble sans sa permis-
                sion d’Etat accréditant à tout moment avant l’achèvement du déménage-
                ment.
                   42. La Guinée équatoriale cite les éléments c­ i-après à l’appui de son
                argument, selon lequel l’immeuble sis au 42 avenue Foch a été utilisé aux
                fins de sa mission à compter du 4 octobre 2011 :
                  i) La note verbale du 4 octobre 2011 dans laquelle elle affirmait « dis-
                     pose[r] depuis plusieurs années d’un immeuble situé au 42 avenue
                     Foch … qu’elle utilis[ait] pour l’accomplissement des fonctions de sa
                     Mission Diplomatique ».
                 ii) Le 4 octobre 2011, après avoir informé la France de l’affectation de
                     l’immeuble aux fins de sa mission diplomatique, la Guinée équatoriale
                     y a apposé des affichettes portant l’inscription « République de Guinée
                     équatoriale — locaux de l’ambassade ». La France affirme que ses
                     fonctionnaires ont vu ces affichettes le 5 octobre 2011.

                iii) Le 17 octobre 2011, la Guinée équatoriale a logé sa déléguée perma-
                     nente auprès de l’UNESCO et chargée d’affaires dans l’immeuble.
                iv) Le déménagement des services de l’ambassade a été progressif.
                     ­Plusieurs d’entre eux, tels que le consulat, la comptabilité et l’adminis-
                      tration, ont commencé leurs activités depuis l’immeuble dès leur trans-
                      fert.
                 v) Depuis le 27 juillet 2012, tous les services de l’ambassade sont installés
                      dans l’immeuble 1 (voir la note verbale adressée par la Guinée équato-
                      riale à la France à cette date).
                vi) Des représentants français, en particulier des agents du ministère de
                      l’Europe et des affaires étrangères, ont adressé du courrier au 42 ave-
                      nue Foch à Paris. La plus récente de ces correspondances date du
                      9 octobre 2019. A cet égard, la Guinée équatoriale a invoqué une lettre
                      envoyée à cette date par ledit ministère pour solliciter son appui aux

                      1   Réplique de la Guinée équatoriale, p. 22, par. 1.42.

                                                                                            131




6 Ord_1204.indb 259                                                                                19/01/22 08:24

                           immunités et procédures pénales (op. diss. robinson)                     428

                      fins de l’élection d’un représentant français à la 31e session de l’assem-
                      blée de l’Organisation maritime internationale, entre le 25 novembre et
                      le 5 décembre 2019. Elle a invoqué également des demandes de visa
                      soumises au 42 avenue Foch par des fonctionnaires français souhaitant
                      se rendre en Guinée équatoriale les 8 et 9 février 2015.

                   43. La France a allégué que l’immeuble n’était pas réellement utilisé
                aux fins de la mission entre le 4 octobre 2011 et le 27 juillet 2012. Cepen-
                dant, même si cela était factuellement correct, la pratique de certains
                Etats, décisions judiciaires comprises, étaye le point de vue selon lequel
                une utilisation prévue de locaux aux fins de la mission suffit pour que ces
                locaux aient droit à une protection diplomatique lorsque s’ensuit une uti-
                lisation effective.
                   44. Avant l’adoption d’une législation en la matière en 1987, la pra-
                tique au Royaume‑Uni montrait qu’un immeuble était considéré comme
                « locaux de la mission » « dès l’instant où il était à la disposition » de
                ­celle-ci 2, pourvu que le consentement préalable au projet eût été obtenu
                conformément à la législation locale et que « l’intention [fût] d’utiliser
                l’immeuble « aux fins de la mission » dès l’achèvement des travaux de
                construction et de décoration » 3. Il ressort de cette pratique que le
                Royaume-Uni estimait qu’un immeuble bénéficiait de l’immunité au titre
                de l’article 22 de la convention avant même qu’il fût effectivement utilisé
                à des fins diplomatiques. Même lorsqu’un immeuble ne servait plus aux
                fins de la mission, le pays laissait s’écouler un « délai raisonnable » avant
                que sa force publique pût y pénétrer pour mener une enquête. Ainsi, en
                1984, à la suite de coups de feu tirés depuis les locaux de la mission diplo-
                matique libyenne à Londres, le Royaume-Uni décida de rompre ses rela-
                tions diplomatiques avec la Libye, mais continua de traiter lesdits locaux
                comme inviolables pendant les sept jours qui suivirent cette décision. Bien
                que lesdits locaux eussent été vidés deux jours avant l’expiration de ce
                délai, le Royaume‑Uni attendit tout de même que les sept jours se fussent
                complètement écoulés avant de laisser ses agents pénétrer dans les lieux
                pour rechercher des éléments de preuve liés à la fusillade. Alors que l’im-
                meuble n’avait, de fait, pas été utilisé pendant cet intervalle de deux jours,
                le Royaume-Uni a continué de respecter l’immunité de la mission. Je
                reconnais que cette pratique a changé depuis et que les locaux d’une mis-
                sion acquièrent désormais leur statut juridique une fois obtenu le consen-
                tement du secrétaire d’Etat britannique 4. Cela étant, la pratique du
                Royaume-Uni antérieure à l’adoption de la législation de 1987 demeure

                   2 E. Denza, Diplomatic Law : Commentary on the Vienna Convention on Diplomatic

                Relations (4e éd.), Oxford University Press, 2016, p. 147.
                   3 Ibid.
                   4 Aux termes du paragraphe 1 de l’article premier du Diplomatic and Consular Premises

                Act de 1987, au Royaume-Uni, les missions diplomatiques doivent obtenir le consente-
                ment exprès du secrétaire d’Etat aux affaires étrangères et du Commonwealth pour que les
                bureaux qu’elles acquièrent puissent être considérés comme des locaux « utilisés aux fins

                                                                                                    132




6 Ord_1204.indb 261                                                                                         19/01/22 08:24

                            immunités et procédures pénales (op. diss. robinson)                         429

                pertinente en tant qu’exemple de pratique d’un Etat qui n’établit ni d’obli-
                gation d’obtenir le consentement de l’Etat accréditaire aux fins de la dési-
                gnation d’un immeuble en tant que locaux de la mission, ni de pouvoir
                d’objection dudit Etat à cette désignation.
                   45. En l’affaire République démocratique du Congo c. Segrim NV, la
                justice belge avait rendu une décision contre la République démocratique
                du Congo (RDC) (la Belgique et la RDC sont toutes deux parties à la
                convention). Cette décision n’ayant pas été exécutée, le demandeur,
                Segrim, chercha à obtenir la saisie d’une villa appartenant à la RDC. Il
                s’agissait de l’ancienne résidence d’un agent diplomatique congolais dont
                l’état s’était dégradé et qui n’était plus habitée à l’époque. Aux termes de
                l’article 30 de la convention de Vienne, la demeure privée d’un agent
                diplomatique jouit des mêmes inviolabilité et protection que les locaux de
                la mission. La RDC contesta la saisie au motif que la villa jouissait de
                l’immunité d’exécution au titre de la convention de Vienne. Selon Segrim,
                bien que la villa eût été utilisée par le passé pour loger des diplomates
                congolais, son abandon depuis plusieurs années lui avait fait perdre le
                bénéfice de l’immunité que lui conférait la convention de Vienne, de sorte
                qu’elle pouvait être saisie. La Cour d’appel de Bruxelles fut donc priée de
                déterminer si la demeure privée d’un agent diplomatique (locaux qui
                jouissent de la même inviolabilité que ceux de la mission), inhabitée mais
                destinée à être utilisée en tant que résidence diplomatique, bénéficiait de
                l’immunité en vertu de la convention de Vienne.
                   46. La Cour d’appel de Bruxelles a jugé que la villa jouissait toujours
                de la protection prévue par la convention de Vienne car la RDC, qui y
                effectuait des rénovations, avait exprimé, en réponse à une mesure d’exé-
                cution, son intention de l’utiliser pour y mener des activités diploma-
                tiques. Elle a estimé que
                        « cette décision quant à [l’]usage [de l’édifice] suffi[sait] à présumer
                        que le principe juridique en question d[eva]it être appliqué. Il convient
                        donc de décider que l’immeuble, avant d’être vidé, était utilisé par
                        l’Etat accréditant pour y mener des activités diplomatiques, fonction
                        qui relève de la souveraineté nationale, et que, partant, il ne saurait
                        faire l’objet d’une saisie. »
                      47. En outre, selon la Cour d’appel de Bruxelles,
                        « [i]l suffit que la décision souveraine de l’Etat étranger concernant
                        l’utilisation [de l’immeuble] ne soit pas contredite par la pratique
                        effective. Segrim … n’[a] produit à cet égard aucun fait qui permet-
                        trait de déduire que l’utilisation prévue n’est pas étayée dans la pra-
                        tique. Il ressort au contraire clairement des documents soumis par
                        l’appelant que les derniers travaux contractuels importants ont été



                de la mission » et donc bénéficier de l’inviolabilité. Ce consentement ne peut toutefois être
                accordé ou retiré que si le secrétaire d’Etat « estime que le droit international le permet ».

                                                                                                         133




6 Ord_1204.indb 263                                                                                              19/01/22 08:24

                          immunités et procédures pénales (op. diss. robinson)                     430

                      effectués en 1998 et 1999 afin de remettre l’immeuble en état, ce qui
                      confirme l’utilisation prévue que l’Etat congolais a fait valoir. »
                   48. La Cour d’appel de Bruxelles a jugé que, conformément au para-
                graphe 3 de l’article 22 de la convention de Vienne et au droit international
                coutumier, le bien saisi continuait de jouir de l’immunité d’exécution 5.
                Trois éléments importants méritent d’être relevés dans cet arrêt. Première-
                ment, la Cour d’appel a pris note des travaux effectués pour préparer l’im-
                meuble à l’exercice de fonctions diplomatiques. Deuxièmement,
                elle a souligné que l’utilisation prévue correspondait à l’utilisation effective
                de la villa. Troisièmement, elle a considéré que, si tel n’était pas le cas selon
                l’Etat accréditaire, c’était à lui qu’il incombait d’étayer cette affirmation.
                   49. Il importe de relever que la Cour d’appel de Bruxelles a rendu cet
                arrêt au sujet de l’immunité applicable à une villa à l’abandon qui faisait
                l’objet de travaux de rénovation mais était destinée à servir de résidence
                diplomatique. Les faits de la présente espèce sont bien plus éloquents
                encore : l’immeuble désigné par la Guinée équatoriale comme locaux de
                sa mission n’était pas à l’abandon ; les éléments de preuve indiquent que
                la demanderesse avait achevé son emménagement dans l’immeuble au
                27 juillet 2012 ; au cours de la procédure orale, la Guinée équatoriale a
                fait valoir que, entre le 4 octobre 2011 et le 27 juillet 2012, elle avait orga-
                nisé le transfert de son ambassade et le déménagement effectif de ses
                bureaux situés au 29 boulevard de Courcelles aux nouveaux locaux du
                42 avenue Foch. Bien que la France ait affirmé n’avoir trouvé aucune
                preuve que des fonctions diplomatiques eussent été exercées dans l’im-
                meuble, le fait que la Guinée équatoriale ait témoigné en particulier
                qu’elle avait organisé et préparé le déménagement en vue d’établir les
                locaux de sa mission dans le nouvel immeuble démontre une intention
                d’utiliser ce dernier à cette fin, ce qui n’a été contredit ni par la France ni
                par un quelconque argument avancé par la majorité. S’il était difficile
                pour la France d’établir qu’aucune trace d’activités diplomatiques n’était
                visible dans l’immeuble, c’est parce que, selon les éléments de preuve dont
                dispose la Cour, elle y avait effectué sa dernière série de perquisitions
                entre le 14 et le 23 février 2012, soit environ six mois avant que la Guinée
                équatoriale ne l’informe de la pleine utilisation de l’immeuble, le 27 juillet
                2012. Il s’agit précisément de la période au cours de laquelle l’immeuble
                aurait été préparé en vue d’être utilisé comme locaux de la mission. L’uti-
                lisation prévue correspondait à l’utilisation effective, comme l’indique la
                note verbale envoyée le 27 juillet 2012 par la Guinée équatoriale pour
                confirmer qu’elle utiliserait désormais l’immeuble sis au 42 avenue Foch
                en tant que locaux diplomatiques.
                   50. En Allemagne (Etat partie à la convention de Vienne), il semble
                que l’intention d’utiliser un immeuble comme locaux de la mission suffise

                    5 Cour d’appel de Bruxelles, République démocratique du Congo c. Segrim NV, arrêt de

                la 8e chambre, 11 septembre 2001, RW 2002 03, 1509, International Law in Domestic Courts
                (ILDC) 41 (BE 2001), par. 19-23.

                                                                                                   134




6 Ord_1204.indb 265                                                                                        19/01/22 08:24

                               immunités et procédures pénales (op. diss. robinson)            431

                pour considérer que ­celui-ci est « utilisé aux fins de la mission », à condi-
                tion que cette intention ne soit pas trop vague. Dans quatre affaires
                connexes, Tietz et consorts c. République populaire de Bulgarie ; Weinmann
                c. République de Lettonie ; Bennett et Ball c. République populaire de Hon­
                grie et Cassirer et Geheeb c. Japon 6, qui peuvent aisément être distinguées
                de la présente espèce, la Cour suprême des restitutions de Berlin a exa-
                miné la question de la protection diplomatique dans le contexte d’un pro-
                jet d’utilisation de locaux et a conclu à l’absence de toute activité
                diplomatique entre l’Etat accréditant et l’Etat accréditaire concernés. Elle
                a souligné qu’une vague intention de la part d’un Etat d’utiliser un bien
                qui lui appartient comme locaux de la mission ne suffisait pas pour faire
                bénéficier ce bien de l’immunité de juridiction. Dans chacune de ces
                affaires, des biens situés à Berlin-Ouest avaient été vendus par des émigrés
                juifs à un Etat étranger, qui les avait utilisés comme locaux de sa mission
                jusqu’en 1945. Quatorze ans plus tard, trois de ces Etats, la Lettonie, la
                Bulgarie et la Hongrie, n’avaient pas de relations diplomatiques avec la
                République fédérale d’Allemagne, tandis que le quatrième, le Japon, avait
                maintenu son ambassade à Bonn. La Cour a conclu, sur la base des faits
                de l’espèce, que l’immunité des locaux diplomatiques pouvait être suspen-
                due dans des circonstances spéciales :
                             « [A]ucune activité diplomatique d’aucune sorte, au sens de la
                          conduite de relations diplomatiques entre un Etat souverain accrédi-
                          tant et un Etat souverain accréditaire, n’existant à Berlin-Ouest, l’im-
                          munité accordée à ces locaux avait pris fin. L’immunité ne saurait
                          découler de l’intention d’utiliser des immeubles aux fins de la mission
                          dans le cas où Berlin redeviendrait la capitale d’une Allemagne réu-
                          nifiée, mais découle « seulement d’une utilisation réelle et courante
                          des locaux ». » 7
                   51. Les circonstances exceptionnelles qui caractérisaient ces affaires
                n’existent pas en la présente espèce. L’intention d’utiliser les locaux à des
                fins diplomatiques au cas où Berlin redeviendrait la capitale de l’Alle-
                magne réunifiée était tout simplement trop hypothétique pour fonder
                l’immunité diplomatique ; en l’espèce, l’intention d’utiliser l’immeuble sis
                au 42 avenue Foch comme « locaux de la mission » s’est traduite par une
                utilisation effective à peine neuf mois plus tard, si bien que cette intention
                pourrait difficilement être décrite comme trop vague pour fonder l’immu-
                nité diplomatique.
                   52. Toujours en Allemagne, en l’affaire Grèce c. B, la Haute Cour
                régionale (Bavière, Munich) a pour sa part conclu ce qui suit :
                            « Bien que des locaux non aménagés et inutilisés ne soient pas
                          automatiquement considérés comme servant à l’exercice de fonctions


                      6   International Law Reports (ILR), vol. 28, p. 369, 385, 392 et 396.
                      7   Ibid.

                                                                                               135




6 Ord_1204.indb 267                                                                                  19/01/22 08:24

                          immunités et procédures pénales (op. diss. robinson)                    432

                      étatiques, puisqu’ils peuvent être détenus à des fins commerciales, ils
                      sont néanmoins susceptibles de l’être dans certains cas. Pour distin-
                      guer les cas les uns des autres, les intentions existantes au moment de
                      l’acquisition du bien pourraient être cruciales, surtout lorsque ces
                      intentions se sont traduites en actes par la suite. » 8
                   53. Ce qui ressort de la pratique du Royaume-Uni (Etat partie à la
                convention de Vienne) antérieure à sa législation de 1987 et des précédents
                cités, c’est que l’expression « utilisé aux fins de la mission » doit être inter-
                prétée sur la base non seulement de son sens ordinaire, mais aussi de son
                contexte et à la lumière de l’objet et du but de la convention. Il est vrai que,
                comme le soutient la majorité, le sens ordinaire de l’expression « utilisé aux
                fins de la mission » suggère une utilisation effective à ces fins. Ledit sens doit
                toutefois être interprété dans le contexte dans lequel l’expression est
                employée et à la lumière de l’objet et du but de la convention. L’établisse-
                ment d’une ambassade ou d’une mission prend normalement un certain
                temps — cela relève du contexte de l’expression. La pratique et les précé-
                dents susmentionnés montrent que, pour déterminer si un immeuble a
                acquis le statut de locaux de la mission, il convient de ménager un délai
                raisonnable pour les préparatifs à l’utilisation effective de la mission lorsque
                cette utilisation prévue est suivie d’une utilisation effective. Lorsqu’elle exa-
                mine la valeur de cette pratique, la Cour doit tenir dûment compte du fait
                que ­celle-ci comprend des décisions judiciaires manifestement pesées avec
                grand soin par les juridictions d’Etats parties à la convention, y compris
                une cour d’appel qui constitue la plus haute juridiction du district judiciaire
                de Bruxelles (Belgique). Dans sa situation en l’espèce, la Guinée équatoriale
                avait encore de meilleurs arguments que ceux soulevés dans toutes ces
                autres affaires, puisqu’elle transférait simplement ses locaux diplomatiques
                d’un endroit à Paris à un autre situé dans la même ville. L’objet et le but de
                la convention ne sauraient aucunement avoir pour effet de faire obstacle à
                l’utilisation prévue ; au contraire, cet instrument doit être interprété comme
                visant à garantir que le transfert d’une mission diplomatique d’un endroit à
                un autre ne porte pas préjudice au statut diplomatique de l’immeuble dans
                lequel la mission est transférée. A la lumière de ce qui précède, il y a lieu
                d’interpréter la convention comme ouvrant droit à la protection prévue par
                son article 22 lorsque l’utilisation prévue des locaux à des fins diploma-
                tiques est suivie d’une utilisation effective à ces fins.
                   54. Une autre interprétation possible de la pratique du Royaume-Uni
                antérieure à sa législation de 1987 et des affaires citées serait qu’elles
                pourraient constituer une pratique ultérieurement suivie au sens de l’ali-
                néa b) du paragraphe 3 de l’article 31 de la convention de Vienne sur le
                droit des traités. A vrai dire, cette interprétation ne me paraît pas cor-
                recte, puisque rien ne donne à penser qu’une telle pratique reflète l’accord


                  8 Grèce c. B, ordonnance rendue en appel, affaire no 34 Wx 269/14, 12 septembre 2014,

                ILDC 2386 (DE 2014), par. 20-21.

                                                                                                  136




6 Ord_1204.indb 269                                                                                       19/01/22 08:24

                         immunités et procédures pénales (op. diss. robinson)               433

                des parties à la convention de Vienne sur les relations diplomatiques de
                manière générale. Il eût toutefois appartenu à la Cour de décider du poids
                qu’elle entendait accorder à cette pratique.
                   55. La pratique examinée fait apparaître que l’utilisation prévue de l’im-
                meuble constitue un facteur pertinent aux fins de déterminer si c­elui-ci a
                droit à l’immunité. Les preuves de cet usage prévu résident dans la déclara-
                tion non contestée de la Guinée équatoriale selon laquelle, au cours de la
                période allant du 4 octobre 2011 au 27 juillet 2012, elle a organisé le trans-
                fert et le déménagement effectif de l’ambassade dans l’immeuble sis au
                42 avenue Foch. La Guinée équatoriale a également envoyé une note ver-
                bale le 27 juillet 2012 pour informer les autorités françaises de l’utilisation
                effective des locaux du 42 avenue Foch en tant que locaux de sa mission
                diplomatique à compter de cette date. Cette utilisation effective de l’im-
                meuble satisferait même au critère défini par la France de « l’affectation
                réelle » et de « l’usage effectif ». Il ressort toutefois de l’examen de la pra-
                tique de certains Etats (présente opinion, par. 43-54) qu’un immeuble a
                droit à l’immunité sur la base de son utilisation prévue en tant que locaux
                diplomatiques lorsque cette utilisation est suivie d’une utilisation effective
                de l’immeuble comme locaux diplomatiques. Ainsi, l’usage prévu et l’usage
                effectif peuvent être considérés comme le point de départ et l’aboutisse-
                ment d’un continuum qui est couvert de bout en bout par l’immunité. En
                conséquence, l’immeuble sis au 42 avenue Foch a acquis l’immunité le
                4 octobre 2011, puisqu’il s’agit de la date à partir de laquelle il a été prévu
                de l’utiliser aux fins de la mission. Ce statut a été confirmé par l’utilisation
                effective des locaux à des fins diplomatiques qui s’en est suivie après le
                27 juillet 2012.
                   56. C’est à la Guinée équatoriale qu’il incombait d’établir que l’im-
                meuble sis au 42 avenue Foch pouvait être considéré comme les locaux de
                sa mission au sens de l’alinéa i) de l’article premier de la convention de
                Vienne. Elle s’est selon moi acquittée de sa charge de la preuve, puisque
                la Cour disposait d’éléments attestant une intention d’utiliser l’immeuble
                comme locaux de la mission à compter du 4 octobre 2011, suivie de l’uti-
                lisation effective de l’immeuble à cette fin à compter du 27 juillet 2012. Si
                la Cour n’était pas d’avis que la Guinée équatoriale s’était acquittée de sa
                charge, compte tenu des éléments démontrant que l’immeuble avait droit
                à la protection diplomatique à compter du 4 octobre 2011, elle disposait
                assurément d’éléments attestant que, depuis le 27 juillet 2012, l’immeuble
                était effectivement utilisé aux fins de la mission. Cela dit, ma position est
                que l’immeuble sis au 42 avenue Foch a acquis le statut de locaux de la
                mission de la Guinée équatoriale au 4 octobre 2011.
                   57. Pareille interprétation de la convention est conforme à son objet et
                à son but consistant à favoriser des relations d’amitié entre les pays, dans
                le respect du principe de l’égalité souveraine des Etats et dans l’intérêt du
                maintien de la paix et de la sécurité internationales, car elle assure un
                juste équilibre entre les intérêts respectifs des Etats accréditant et accrédi-
                taire.


                                                                                            137




6 Ord_1204.indb 271                                                                                19/01/22 08:24

                               immunités et procédures pénales (op. diss. robinson)       434

                          Troisième partie : les violations alléguées de la convention
                                                     de Vienne

                                   Les violations alléguées de la convention de Vienne
                a) Les perquisitions effectuées entre le 14 et le 23 février 2012
                   58. Les autorités françaises ont, à plusieurs reprises entre le 14 et le
                23 février 2012, pénétré et procédé à des perquisitions dans les locaux sis
                au 42 avenue Foch sans le consentement du chef de la mission. Selon la
                Guinée équatoriale, plusieurs objets de valeur et des meubles ont été saisis
                au cours de ces perquisitions.
                   59. L’immeuble ayant acquis le statut de locaux de la mission
                le 4 octobre 2011, les perquisitions effectuées entre le 14 et le 23 février
                2012 ont enfreint l’inviolabilité que lui conférait l’article 22 de la conven-
                tion.

                b) La saisie pénale immobilière ordonnée le 19 juillet 2012
                   60. L’immeuble ayant acquis le statut juridique de locaux de la mission
                le 4 octobre 2011, il y a lieu de rechercher si la saisie pénale immobilière
                ordonnée le 19 juillet 2012 à son encontre emportait manquement par la
                France aux obligations que lui impose le paragraphe 3 de l’article 22 de la
                convention de Vienne, aux termes duquel « [l]es locaux de la mission, leur
                ameublement et les autres objets qui s’y trouvent, ainsi que les moyens de
                transport de la mission, ne peuvent faire l’objet d’aucune perquisition,
                réquisition, saisie ou mesure d’exécution ».
                   61. La France a contesté que la saisie pénale immobilière porte atteinte
                à l’inviolabilité de l’immeuble. Selon elle, cette mesure n’a une incidence
                que sur le droit de propriété du bâtiment, dont elle n’enfreint donc pas
                l’inviolabilité.
                   62. La définition énoncée à l’alinéa i) de l’article premier indique clai-
                rement que la question de la propriété est dépourvue de pertinence aux
                fins de déterminer si l’immeuble et le terrain constituent les locaux de la
                mission. Cela ne signifie toutefois pas que la convention de Vienne auto-
                rise l’Etat accréditaire à agir en prenant des mesures de contrainte qui
                influent sur la propriété de l’immeuble de l’Etat accréditant. L’ordon-
                nance de saisie du 19 juillet 2012 précise qu’elle a pour effet de rendre
                l’immeuble inaliénable 9. Il est illogique de soutenir que la question de la
                propriété ne saurait avoir d’incidence sur l’inviolabilité des locaux prévue
                par l’article 22. La notion d’inviolabilité qui y est définie impose à l’Etat
                accréditaire le devoir de s’abstenir de tout acte qui pourrait entraver le
                fonctionnement des locaux en tant que mission diplomatique de l’Etat
                accréditant. Elle lui impose également le devoir de s’abstenir d’actes qui
                pourraient porter atteinte à la dignité de la mission dans l’exercice de ses

                      9   Contre-­mémoire de la France, p. 19‑20, par. 1.38-1.39.

                                                                                          138




6 Ord_1204.indb 273                                                                              19/01/22 08:24

                           immunités et procédures pénales (op. diss. robinson)                             435

                fonctions souveraines. Le fonctionnement de la mission et la dignité de
                ­celle-ci sont des éléments relevant de l’inviolabilité. La saisie, qui a une
                 incidence sur la propriété de l’immeuble, entraîne des conséquences finan-
                 cières et économiques susceptibles de nuire au fonctionnement et à la
                 dignité de l’ambassade dans l’exercice de ses fonctions souveraines. A
                 tout le moins, la mission doit être à même d’exercer ses fonctions, et l’in-
                 capacité de vendre l’immeuble, qui résulte de la saisie, peut entraver son
                 fonctionnement ; il peut par exemple y avoir des circonstances dans les-
                 quelles, pour continuer d’assurer l’exercice des fonctions d’une mission
                 diplomatique, un Etat accréditant a besoin de vendre l’immeuble qui
                 abrite cette dernière afin d’acquérir des locaux moins onéreux.
                    63. En résumé, la saisie emporte violation du paragraphe 3 de l’ar-
                 ticle 22 de la convention de Vienne. Elle porte également atteinte à la
                 dignité de la mission, au sens du paragraphe 2 dudit article.

                c) La confiscation de l’immeuble ordonnée par le Tribunal correctionnel
                    de Paris le 27 octobre 2017 et confirmée par la Cour d’appel de Paris
                    le 10 février 2020
                   64. L’immeuble sis au 42 avenue Foch ayant acquis le statut de locaux
                de la mission le 4 octobre 2011, l’ordonnance rendue par le tribunal fran-
                çais le 27 octobre 2017 aux fins de sa confiscation enfreint l’article 22 de
                la convention de Vienne.

                                                          Remèdes
                a) Cessation
                    65. Deux conditions doivent être réunies pour que l’on puisse ordonner
                la cessation d’un fait illicite. Premièrement, il doit être établi que « l’acte
                illicite [a] un caractère continu » et, deuxièmement, que « la règle violée
                [est] toujours en vigueur » 10 au moment du prononcé de la décision. Dans
                le commentaire de l’article 30 de son projet d’articles sur la responsabilité
                de l’Etat pour fait internationalement illicite (­ci-après le « projet d’articles
                de 2001 »), la Commission du droit international déclare que cela s’ap-
                plique également aux « situations dans lesquelles un Etat a violé une obli-
                gation à plusieurs occasions, ce qui implique un risque de répétition » 11.


                    10 Affaire concernant les problèmes nés entre la Nouvelle-Zélande et la France relatifs à

                l’interprétation ou à l’application de deux accords conclus le 9 juillet 1986, lesquels concer-
                naient les problèmes découlant de l’affaire du Rainbow Warrior, sentence du 30 avril 1990,
                Nations Unies, Recueil des sentences arbitrales (RSA), vol. XX, partie III, p. 270, par. 114
                [traduction française dans Revue générale de droit international public, tome XCIV (1990),
                p. 872‑873, par. 114].
                    11 Projet d’articles sur la responsabilité de l’Etat pour fait internationalement illicite et

                commentaires y relatifs, Annuaire de la Commission du droit international (ACDI), 2001,
                vol. II, deuxième partie, p. 94, par. 3.

                                                                                                            139




6 Ord_1204.indb 275                                                                                                 19/01/22 08:24

                           immunités et procédures pénales (op. diss. robinson)                            436

                   66. Après que l’immeuble eut été désigné en tant que locaux de la mis-
                sion le 4 octobre 2011, la France y a mené des perquisitions entre le 14 et
                le 23 février 2012 avant d’en ordonner la saisie le 19 juillet 2012, puis fina-
                lement la confiscation. Le refus de la France de reconnaître l’immeuble
                comme « locaux de la mission » est une violation de caractère continu. Les
                perquisitions réalisées entre le 14 et le 23 février 2012 et les mesures de
                saisie et de confiscation ordonnées par la suite constituent des violations
                de l’article 22 de la convention de Vienne ; il s’agit de manquements à une
                obligation commis « à plusieurs occasions », ce qui implique un risque de
                répétition 12. La France a persisté à ne pas reconnaître l’immeuble comme
                l’ambassade de Guinée équatoriale ; elle lui a refusé à maintes reprises le
                statut de « locaux de la mission ». En conséquence, les conditions étaient
                réunies pour ordonner la cessation du fait illicite.

                b) Assurances et garanties de non-­répétition
                   67. Les assurances et garanties de non-­répétition sont « le plus souvent
                demandées lorsque l’Etat lésé a des raisons de penser que le simple retour à
                la situation préexistante ne le protège pas de manière satisfaisante » 13. En
                l’espèce, la France refuse de reconnaître l’immeuble comme mission diplo-
                matique de la Guinée équatoriale. Au vu de ce comportement, qui indique
                que le retour à la situation préexistante ne fournira pas en soi une protec-
                tion suffisante à la Guinée équatoriale, la Cour aurait dû ordonner à la
                France de donner des assurances et garanties de non-­répétition appropriées.

                c) Satisfaction
                   68. Aux termes du paragraphe 1 de l’article 37 du projet d’articles de
                2001, il ne convient d’octroyer satisfaction pour un préjudice causé par un
                fait internationalement illicite que « dans la mesure où [ce préjudice] ne
                peut pas être réparé par la restitution ou l’indemnisation ». La satisfaction
                peut prendre la forme d’une reconnaissance de la violation, d’une expres-
                sion de regrets ou d’excuses formelles 14.
                   69. Les faits de l’espèce justifiaient d’ordonner une mesure de satisfaction.

                d) Indemnisation
                  70. Selon l’article 36 du projet d’articles de 2001, un Etat a droit à une
                indemnité à raison de tout dommage susceptible d’évaluation financière
                qu’il subit par suite d’un fait illicite. Certains dommages de ce type pour-
                raient résulter des différentes perquisitions. En outre, si elle perdait la pro-


                   12 Projet d’articles sur la responsabilité de l’Etat pour fait internationalement illicite et

                commentaires y relatifs, Annuaire de la Commission du droit international (ACDI), 2001,
                vol. II, deuxième partie, p. 94, par. 3.
                   13 Ibid., p. 95, par. 9.
                   14 Ibid., p. 113‑115.



                                                                                                           140




6 Ord_1204.indb 277                                                                                                19/01/22 08:24

                          immunités et procédures pénales (op. diss. robinson)                   437

                priété de l’immeuble du fait de l’ordonnance de confiscation, la Guinée
                équatoriale serait fondée à obtenir une indemnité à raison de cette perte.

                e) Contribution de la Guinée équatoriale
                   71. L’argument de la France voulant qu’il faille tenir compte de la
                contribution de la Guinée équatoriale aux préjudices qu’elle avait subis
                devait être rejeté, faute de preuves attestant que la demanderesse ait agi
                de manière intentionnelle ou négligente, c’est-à-dire sans faire preuve de
                la diligence voulue.

                                                   Abus de droit
                   72. La France a allégué que plusieurs actes de la Guinée équatoriale
                étaient constitutifs d’un abus de droit, notamment le fait que le président
                de cet Etat ait reconnu que l’immeuble sis au 42 avenue Foch avait été
                vendu à la Guinée équatoriale dans le but de soustraire son fils à des
                poursuites pénales par l’invocation du privilège diplomatique. Cela étant,
                à la lumière de sa conclusion en l’affaire relative au Personnel diploma­
                tique et consulaire des Etats-Unis à Téhéran, la Cour n’était pas nécessai-
                rement tenue de se prononcer sur l’allégation d’abus de droit 15.
                   73. En l’affaire susmentionnée, la Cour avait jugé que la convention
                constituait un « régime se suffisant à l­ui-même » avec des dispositions spé-
                ciales pouvant être utilisées en réponse à un abus de droit allégué 16. A
                cet égard, elle avait mis l’accent sur le droit de l’Etat accréditaire de
                rompre ses relations diplomatiques avec l’Etat accréditant et d’appeler à
                la fermeture de la mission incriminée. La Cour avait conclu que « le droit
                diplomatique ­ lui-même fourni[ssait] les moyens de défense nécessaires
                ainsi que des sanctions contre les activités illicites de membres de missions
                diplomatiques ou consulaires » 17 et que l’Etat accréditaire avait la possi-
                bilité de recourir à ce « remède plus radical si les abus [de leurs fonctions
                par des membres d’une mission] pren[aient] de graves proportions » 18.
                   74. En conséquence, même si l’abus supposé de la Guinée équatoriale
                avait été établi, la convention de Vienne prévoyait un remède, à savoir
                l’expulsion de la mission et la rupture des relations diplomatiques.
                   75. L’allégation d’abus de droit aurait donc dû être rejetée au motif
                que la France devait recourir aux remèdes prévus dans la convention de
                Vienne pour répondre à un tel comportement.




                   15 Personnel diplomatique et consulaire des Etats-Unis à Téhéran (Etats-Unis d’Amé­

                rique c. Iran), arrêt, C.I.J. Recueil 1980, p. 40, par. 86.
                   16 Ibid.
                   17 Ibid., p. 38, par. 83.
                   18 Ibid., p. 40, par. 85.



                                                                                                 141




6 Ord_1204.indb 279                                                                                      19/01/22 08:24

                             immunités et procédures pénales (op. diss. robinson)                  438

                                         Quatrième partie : conclusions

                      76. L’on peut ainsi tirer les conclusions c­ i-après :
                    i) La France a raison de relever ce qu’elle appelle « la lettre et … l’es-
                       prit essentiellement consensuels de la convention de Vienne » et qu’il
                       doit effectivement y avoir un « lien de confiance » entre les Etats
                       accréditant et accréditaire. Il s’agit là d’éléments primordiaux pour
                       bien interpréter et appliquer la convention, qui repose fondamentale-
                       ment sur la réciprocité et l’équilibre.
                   ii) En faisant l’amalgame entre l’obligation d’obtenir le consentement de
                       l’Etat accréditaire à la désignation par l’Etat accréditant d’un immeuble
                       comme locaux de la mission et le pouvoir de l’Etat accréditaire d’ob-
                       jecter à cette désignation, la majorité prive de tout effet juridique la
                       conclusion énoncée au paragraphe 67 de l’arrêt. Cette conclusion est
                       irrationnelle, et donc invalide, puisque le raisonnement de la majorité
                       ne traduit aucune distinction entre les deux notions pourtant diffé-
                       rentes que sont l’exigence du consentement de l’Etat accréditaire à la
                       désignation des locaux de la mission et le pouvoir de cet Etat d’objec-
                       ter à une telle désignation. En outre, tandis que cette conclusion fait
                       référence au pouvoir de l’Etat accréditaire d’objecter à la désignation
                       par l’Etat accréditant d’un immeuble comme locaux de sa mission, la
                       France a fait référence à plusieurs reprises au consentement et à l’ob-
                       jection comme étant deux notions distinctes, et la thèse de la demande-
                       resse a consisté à répondre à l’argument selon lequel le consentement
                       de la France en tant qu’Etat accréditaire était requis aux fins de cette
                       désignation ; il convient également de noter que l’arrêt l­ui-même cite
                       une pratique étatique qui atteste l’existence d’une obligation d’obtenir
                       le consentement de l’Etat accréditaire à cette désignation, et non d’un
                       pouvoir de l’Etat accréditaire d’y objecter. Cet amalgame de motifs
                       distincts prive la conclusion de la majorité de tout effet juridique.
                  iii) Bien que je sois ici d’avis que la majorité n’a pas établi que la conven-
                       tion de Vienne confère à l’Etat accréditaire le pouvoir d’objecter à la
                       désignation par l’Etat accréditant d’un immeuble comme locaux de
                       la mission et que, en conséquence, point n’est besoin de rechercher si
                       un tel pouvoir discrétionnaire a été exercé de manière raisonnable
                       (conformément à l’arrêt rendu en l’affaire relative aux Droits des res­
                       sortissants des Etats‑Unis d’Amérique au Maroc (France c. Etats-
                       Unis d’Amérique)) 19, la présente affaire illustre un exercice
                       déraisonnable de ce pouvoir. En effet, tantôt la France fait allusion à
                       son pouvoir d’objecter à la désignation par la Guinée équatoriale
                       d’un immeuble comme locaux de la mission, tantôt elle allègue
                       qu’une telle désignation est soumise à son consentement. Cette inco-
                       hérence traduit un exercice déraisonnable et arbitraire, par la France,

                   19 Droits des ressortissants des Etats‑Unis d’Amérique au Maroc (France c. Etats‑Unis

                d’Amérique), arrêt, C.I.J. Recueil 1952, p. 212.

                                                                                                   142




6 Ord_1204.indb 281                                                                                        19/01/22 08:24

                         immunités et procédures pénales (op. diss. robinson)               439

                      de son pouvoir discrétionnaire qui prive l’objection de tout effet juri-
                      dique. Partant, les objections de la France sur lesquelles la majorité
                      s’appuie pour parvenir à sa conclusion au paragraphe 67 n’étaient
                      pas valables, privant cette conclusion elle-même de toute validité.
                  iv) Il existe de solides arguments en faveur de la conclusion selon laquelle
                      la France a reconnu le statut diplomatique de l’immeuble sis au
                      42 avenue Foch lorsque des responsables français, parmi lesquels la
                      secrétaire d’Etat chargée du développement et de la francophonie, s’y
                      sont rendus afin d’obtenir des visas pour des visites en Guinée équa-
                      toriale. Ce comportement vaut reconnaissance tacite. Bien que l’ar-
                      ticle 5 de la convention de Vienne sur les relations consulaires recense
                      la délivrance de visas comme une fonction consulaire, le paragraphe 2
                      de l’article 3 de la convention de Vienne sur les relations diploma-
                      tiques précise qu’« [a]ucune disposition de [­   celle-ci] ne saurait être
                      interprétée comme interdisant l’exercice de fonctions consulaires par
                      une mission diplomatique ». Ainsi, même si la liste non exhaustive des
                      fonctions d’une mission diplomatique dressée au paragraphe 1 de son
                      article 3 ne comprend pas la délivrance de visas, la convention de
                      Vienne sur les relations diplomatiques autorise une mission diploma-
                      tique à en accorder. La majorité s’est contentée de formuler des asser-
                      tions à cet égard, puisqu’elle a simplement affirmé, au paragraphe 114
                      de l’arrêt, que « [l]a Cour ne consid[érait] pas que l’obtention de visas
                      au 42 avenue Foch à Paris perm[ît] de conclure que ces locaux étaient
                      reconnus comme ceux d’une mission diplomatique ». Dans les cir-
                      constances de la présente affaire, cette conclusion est erronée. En
                      conséquence, la conclusion tirée par la majorité au paragraphe 67
                      n’est pas valide étant donné que le comportement de la France n’em-
                      porte pas objection à la désignation par la Guinée équatoriale de l’im-
                      meuble comme locaux de la mission, bien au contraire : il montre que
                      la défenderesse a reconnu tacitement ladite désignation.
                   v) La majorité s’est abondamment fondée sur le préambule pour parve-
                      nir à sa conclusion très lourde de conséquences au paragraphe 67 de
                      l’arrêt. Or, le préambule n’étaye pas une telle conclusion. Il est d’ail-
                      leurs inhabituel que la principale conclusion tirée dans un arrêt de la
                      Cour repose fondamentalement sur l’interprétation du préambule
                      d’un traité.
                  vi) Il ressort de la pratique des Etats relatée aux paragraphes 43 à 56 du
                      présent exposé de mon opinion qu’un immeuble acquiert le statut de
                      locaux de la mission lorsque son usage prévu aux fins de la mission
                      est suivi d’un usage effectif à ces fins. Au vu de cette pratique, l’im-
                      meuble sis au 42 avenue Foch a acquis le statut de locaux de la mis-
                      sion le 4 octobre 2011, puisqu’il était destiné à être utilisé aux fins de
                      la mission à compter de cette date et qu’il a ensuite été effectivement
                      utilisé aux mêmes fins, à compter du 27 juillet 2012 au plus tard.
                 vii) A la lumière de l’équilibre qu’elle vise à établir entre les intérêts des
                      Etats accréditant et accréditaire, et compte tenu de son objectif
                      consistant à favoriser des relations d’amitié entre les pays, dans le

                                                                                            143




6 Ord_1204.indb 283                                                                                19/01/22 08:24

                          immunités et procédures pénales (op. diss. robinson)               440

                      respect du principe de l’égalité souveraine des Etats et dans l’intérêt
                      du maintien de la paix et de la sécurité internationales, la convention
                      ne devrait pas, pour trancher la question de savoir si un immeuble a
                      acquis le statut de « locaux de la mission », être interprétée comme
                      fondant l’Etat accréditant ou l’Etat accréditaire à imposer sa volonté
                      à l’autre Etat.
                viii) La convention établit un critère objectif permettant de déterminer si
                      un immeuble a le statut de « locaux de la mission » : il faut que c­ elui-ci
                      soit « utilisé aux fins de la mission » ; il s’agit d’un critère pragmatique
                      qui n’englobe pas le pouvoir de l’Etat accréditaire d’objecter à la
                      désignation par l’Etat accréditant d’un immeuble comme locaux de
                      sa mission. Il y a lieu de rechercher s’il a été satisfait au critère indé-
                      pendamment des vues subjectives de l’Etat accréditant ou de l’Etat
                      accréditaire quant au statut de l’immeuble. Eu égard à ce critère
                      objectif, il n’est donc guère surprenant que la convention demeure
                      muette sur les rôles respectifs des Etats accréditant et accréditaire en
                      matière de désignation des locaux de la mission.

                  ix) Comment convient-il alors de régler un différend lorsque, comme en
                      l’espèce, les Parties sont en désaccord sur cette importante question ?
                      Compte tenu de la relation qu’entretient la convention avec les trois
                      buts et principes fondamentaux de la Charte des Nations Unies qui
                      sont repris dans son préambule, si désaccord il y a, c­ elui-ci doit être
                      réglé au moyen d’une consultation menée de bonne foi entre les Parties
                      et, en cas d’échec, sur la base d’un règlement par tierce partie. En
                      l’espèce, la Guinée équatoriale a sollicité un règlement judiciaire sur
                      la base de la clause compromissoire qui figure dans le protocole de
                      signature facultative concernant le règlement obligatoire des diffé-
                      rends qui accompagne la convention. La Cour devait régler le diffé-
                      rend en utilisant le critère objectif énoncé à l’alinéa i) de l’article
                      premier de la convention et parvenir à sa décision en appliquant ledit
                      critère, tout en tenant compte des trois principes et buts fondamen-
                      taux mentionnés dans le préambule. Dans les circonstances de la pré-
                      sente affaire, elle disposait d’éléments de preuve suffisants pour
                      conclure que, à l’époque pertinente, l’immeuble sis au 42 avenue
                      Foch était utilisé aux fins de la mission de la Guinée équatoriale.
                      Aussi ne puis-je souscrire à la conclusion de la majorité selon laquelle
                      cet immeuble n’a jamais acquis le statut de « locaux de la mission ».

                                                         *
                                                     *       *

                  Le présent exposé de mon opinion reflète mes vues sur le fond de la
                présente affaire portée par la Guinée équatoriale contre la France. Il ne
                saurait être considéré comme reflétant d’une manière ou d’une autre



                                                                                              144




6 Ord_1204.indb 285                                                                                  19/01/22 08:24

                        immunités et procédures pénales (op. diss. robinson)         441

                mes vues sur le fond de l’affaire introduite par les autorités françaises
                devant les juridictions de la France à l’encontre de M. Teodoro Nguema
                Obiang Mangue.

                (Signé) Patrick L. Robinson.




                                                                                     145




6 Ord_1204.indb 287                                                                         19/01/22 08:24

